United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.T., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, Brooklyn, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-2258
Issued: August 1, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 1, 2010 appellant filed a timely appeal from an August 2, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP) which denied his
consequential injury claim. Pursuant to the Federal Employees’ Compensation Act1 and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained a consequential right knee injury as a result of
his accepted left knee condition.
FACTUAL HISTORY
OWCP accepted that on November 30, 2002 appellant, then a 44-year-old federal
correctional supervisor, sustained a left knee sprain, torn lateral meniscus and chondromalacia
patellae when he twisted his left knee as he got on the elevator at work. It granted a schedule
1

5 U.S.C. § 8101 et seq.

award for 14 percent of his left lower extremity.2 Appellant submitted medical reports dated
December 1, 2002 through June 19, 2007 regarding treatment and surgery for his left knee
condition. On June 19, 2007 he underwent authorized left knee arthroscopy with quadriceps
tendon repair.
On July 3, 2007 appellant informed OWCP that he sustained an injury to his right knee.
In a July 3, 2007 report, Dr. Uri S. Adler, a Board-certified internist, stated that on June 29, 2007
appellant heard a pop in his right knee and felt severe pain while getting out of bed. Appellant
was admitted to the hospital and diagnosed with a right quadriceps tendon rupture. On July 2,
2007 Dr. Richard Salzer, a Board-certified orthopedic surgeon, performed surgery to correct
appellant’s right quadriceps tendon.
Appellant submitted records from Dr. Peter Salob, a Board-certified orthopedic surgeon,
dated January 24, 2007 through May 6, 2008. On April 11, 2008 Dr. Salob stated that appellant
was a longstanding patient and reviewed his medical history regarding treatment for his left knee
injury. Appellant underwent left knee surgery on June 19, 2007 and was placed in a cast. As a
result, he used crutches and was forced to put all of his weight on his right side. Dr. Salob found
that, because of the additional stress to appellant’s right knee, he sustained a partial quadriceps
rupture to his right knee on June 29, 2007 which required a quadriceps tendon repair on
July 2, 2007.
In a May 6, 2008 report, Dr. Salob stated that appellant had been under his care for a
2002 work-related left knee injury. On June 19, 2007 appellant underwent left knee surgery and
approximately two weeks later experienced significant pain and discomfort in his right knee. A
magnetic resonance imaging (MRI) scan report revealed a degenerative tear of his right
quadriceps tendon. Appellant underwent a right knee debridement of his quadriceps tendon and
reattachment to the patella. Due to his left knee injury and subsequent surgery, he was required
to bear all of his weight on his right leg. Dr. Salob explained that the additional stress to the
right leg caused the partial right quadriceps rupture. He attributed appellant’s right knee injury
to weight bearing on his right leg while protecting his left leg. Dr. Salob recommended a repeat
debridement of appellant’s quadriceps tendon based on the March 11, 2008 MRI scan, which
showed degeneration of the quadriceps.
On November 21, 2007 OWCP referred appellant to Dr. Andrew S. Hutter, a Boardcertified orthopedic surgeon, for a second opinion evaluation. In a December 19, 2007 report,
2

In a June 10, 2004 report, appellant’s treating physician stated that he had a 17 percent impairment of his left
lower extremity. The district medical adviser disagreed, noting that an appropriate edition of the American Medical
Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides) was not used and advised that
appellant had only 15 percent impairment. OWCP referred appellant to Dr. David Rubinfeld, a Board-certified
orthopedic surgeon, for a second opinion examination. Dr. Rubinfeld found that appellant did not have any
permanent impairment and had reached maximum medical improvement on August 11, 2005. He found a conflict
of medical opinion and referred appellant to Dr. Menachem Epstein, a Board-certified orthopedic surgeon, for a
referee medical examination. Dr. Rubinfeld concluded that appellant had a 15 percent impairment of the left lower
extremity in accordance with the A.M.A., Guides (5th ed. 2001). Appellant disagreed with the decision and filed a
request for reconsideration on March 15, 2007. By decision dated June 1, 2007, OWCP refused modification of its
schedule award decision. On July 23, 2007 appellant submitted another request for reconsideration. On August 14,
2007 OWCP denied his request for reconsideration.

2

Dr. Hutter reviewed appellant’s medical treatment records, but noted that none of the recent
reports were available for review. He noted that, while appellant was recovering from left knee
surgery, he experienced sharp pain in his right knee and was diagnosed with a ruptured
quadriceps tendon. Appellant complained of continued right knee discomfort and swelling with
prolonged standing and activities.
Upon examination, Dr. Hutter observed right distal quadriceps atrophy as compared to
the left. Appellant’s right knee range of motion went from full extension to 135 degrees of
flexion with some discomfort. His left knee had full extension to 130 degrees of flexion with
mild pain and patellofemoral compression. Dr. Hutter diagnosed a torn medial meniscus of the
left knee and quadriceps rupture of the left and right knee. He observed that a 2003 MRI scan
report of the left knee revealed a posterior horn tear of the medial meniscus that was consistent
with tendon degeneration or a small partial tear. Dr. Hutter advised that the ruptures of both the
left and right quadriceps were not causally related to the initial work injury. In a work capacity
evaluation form, he restricted appellant to two hours of walking, pulling, pushing and lifting and
one hour of standing.3
On July 1, 2008 OWCP found a conflict in the medical opinion evidence between
Dr. Salob and Dr. Hutter regarding whether a causal relationship existed between appellant’s
right knee condition and the accepted left knee injury. It referred appellant, together with a
statement of accepted facts and the medical record, to Dr. Menachem Epstein, a Board-certified
orthopedic surgeon, for an impartial medical examination.
In a July 27, 2008 report, Dr. Epstein noted that appellant’s complaints of constant right
knee pain, especially with prolonged standing, his inability to put pressure on his right foot and
difficulty going up and down stairs. He reviewed appellant’s medical records and provided a
history of appellant’s right knee injury. Dr. Epstein noted that, as a result of the June 19, 2007
left knee surgery, appellant was placed in a cast and forced to put all of his weight on his right
leg. Because of the additional stress to the right knee, appellant sustained a partial right
quadriceps rupture on June 29, 2007 and underwent a quadriceps tendon debridement and repair
to the attachment to the patella. Upon examination of appellant’s right knee, Dr. Epstein
observed reduced active range of motion and stable to varus and valgus stress. Appellant’s
McMurray’s, drawer signs and compression test were negative. He reported pain around his
surgical scar and was unable to squat with his right leg. An examination of appellant’s left knee
revealed full range of motion with stable to varus and valgus stress. His McMurray’s, drawer
signs and patellar compression test were negative.
Dr. Epstein stated that he could not determine with any medical confidence that the right
knee injury resulted from overuse due to the left leg injury. Instead, he believed that appellant’s
right knee condition was caused by preexisting tendon degeneration of the right quadriceps.
3

By letter dated February 6, 2008, OWCP requested that the employing establishment provide appellant with a
job within the restrictions outlined in Dr. Hutter’s December 19, 2007 report. On February 13, 2008 it referred him
to vocational rehabilitation. On March 10, 2008 appellant returned to work with modified duty as an administrative
clerk. In an April 11, 2008 decision, OWCP issued a preliminary determination that an overpayment of
compensation was created for the period March 18 to 15, 2008 in the amount of $1,144.52 because appellant
received total disability compensation even though he returned to full-time duty. On April 29, 2008 appellant repaid
the overpayment in full.

3

Dr. Epstein provided work restrictions which stated that appellant could work eight hours a day
with only four hours of walking, twisting, operating a motor vehicle, pushing and pulling, two
hours of kneeling and no lifting and squatting.
In a March 11, 2008 MRI scan report of appellant’s right knee, Dr. Mark Shapiro, a
Board-certified diagnostic radiologist, observed a small joint effusion and focal osseous lesions
but no evidence of a tendon tear. He diagnosed extensive heterogeneous thickening involving
the entire quadriceps tendon consistent with advanced tendinitis without evidence of tendon tear
or rupture.
By decision dated October 6, 2008, OWCP denied appellant’s claim for a consequential
right knee injury on the grounds of insufficient medical evidence demonstrating that his right
knee condition was causally related to the November 30, 2002 employment injury. It determined
that the weight of the medical evidence was with Dr. Epstein’s impartial medical examiner’s
report, who opined that appellant’s right knee injury was caused by a preexisting tendon
degeneration of the right quadriceps and not a result of appellant’s November 30, 2002
employment injury.
On October 11, 2008 appellant requested an oral hearing before the Branch of Hearings
and Review. In a decision dated December 18, 2008, the hearing representative remanded the
October 6, 2008 denial decision finding that OWCP erroneously accorded the weight of the
medical evidence to Dr. Epstein’s report. It determined that a true conflict of medical opinion
did not exist between Dr. Hutter and Dr. Salob because Dr. Hutter did not have all of appellant’s
medical reports. On remand, OWCP was instructed to provide Dr. Hutter with a copy of all the
medical records of file and to request his opinion regarding whether the November 30, 2002
employment injury caused or contributed to the right knee tendon rupture and whether the
June 2007 knee surgery was medically necessary to treat an employment-related condition.
On March 2, 2009 appellant underwent another second opinion examination by
Dr. Hutter, who stated that he received appellant’s recent medical records and provided an
accurate history of injury. He twisted his leg on November 30, 2002 in the performance of duty
and received medical treatment. When appellant was recovering from a June 2007 left knee
injury, he felt a pop in his right knee one day when he was getting out of bed. He was diagnosed
with right quadriceps tendon rupture and underwent surgical repair in July 2007, followed by
additional surgery in January 2009. Dr. Hutter further noted that MRI scan reports revealed
degeneration within appellant’s left and right quadriceps tendon.
Upon examination of appellant’s left knee, Dr. Hutter observed full range of motion of
the knee with no gross instability. He noted that appellant was wearing a brace on his right knee,
which limited his flexion to 30 degrees. Dr. Hutter diagnosed torn medial meniscus of the left
knee and bilateral quadriceps tear. He stated that he could not correlate appellant’s right knee
condition to the left knee injury because appellant had degenerative changes in both quadriceps
tendon, which seemed to reveal chronic degenerative changes in both quadriceps tendons
unrelated to the work trauma.
In an April 24, 2009 addendum report, Dr. Hutter noted that during the March 2, 2009
examination appellant was recovering from surgery. He reiterated that he was still unable to

4

correlate the right knee problem to the left knee problem. Dr. Hutter stated that appellant was
still actively recovering from surgery and should be kept out of work for approximately two
months.
On June 16, 2009 OWCP found a conflict in the medical opinion evidence between
Dr. Salob and Dr. Hutter regarding whether appellant’s right knee condition was causally related
to his November 30, 2002 employment injury. It referred him, together with a statement of
accepted facts and the medical record, to Dr. Samuel Snyder, a Board-certified orthopedic
surgeon, for an impartial medical examination.
In a November 3, 2009 independent medical examination report, Dr. Snyder stated that
he reviewed appellant’s medical records and conducted a thorough orthopedic examination. He
provided a history of the November 30, 2002 employment injury and subsequent medical
treatment. Dr. Snyder noted that the immediate medical records after the November 30, 2002
incident did not demonstrate any kind of injury to appellant’s quadriceps tendons until
Dr. Salob’s February 13, 2003 report. He reported that appellant underwent a left knee
quadriceps repair and left knee arthroscopy on June 19, 2007. While recovering from this
surgery, appellant was admitted to the hospital for severe pain from a quadriceps tendon rupture
and underwent right knee surgery. Dr. Snyder noted that the rheumatology consult stated that
appellant had bilateral ruptures of quadriceps tendon due to tufaceous deposits and that the
operative report revealed a gouty tophus with degenerative tear of the medial portion of the
patella tendon at its attachment to the superior pole of the patella.
Upon examination of appellant’s left knee, Dr. Snyder observed full extension and
flexion to 150 degrees, no swelling, no redness and no instability to varus valgus stress or
anterior posterior stress. The examination of the right knee revealed full extension and flexion to
130 degrees with no redness, no swelling and no varus valgus stress and stable to anterior
posterior stress. Dr. Snyder agreed that appellant’s left knee sprain, meniscal tear and patella
chondromalacia were causally related to the November 30, 2002 employment injury, but found
no evidence of a causal relationship between appellant’s quadriceps tendon rupture and the
November 30, 2002 employment injury. He pointed out that none of the immediate medical
reports after the November 30, 2002 incident mentioned a quadriceps tendon injury. Dr. Snyder
stated that the significant time interval from the date of the accident and the first documentation
of a quadriceps tendon tear provided a compelling argument against a causal relationship
because such a medical condition should have become immediately symptomatic. He opined
that appellant’s preexisting gout caused degeneration of his quadriceps tendon and spontaneous
ruptures of these tendons. Dr. Snyder found no compelling evidence demonstrating that the
November 30, 2002 employment injury produced either the left or right quadriceps tendon
ruptures or that the right knee rupture was causally related to appellant’s left knee condition.
In a March 26, 2009 report, Dr. Salob stated that appellant had been his patient since
November 2002 and provided a history of appellant’s injuries. He noted that, after appellant’s
June 19, 2007 left quadriceps tendon surgery, appellant used crutches and was putting all of his
weight on his right leg. Appellant’s right leg was also significantly deconditioned and began to
atrophy as a result of staying in bed for significant time. Dr. Salob opined that the added stress
on the right knee from the previous left knee surgery and the deconditioning of the right leg from
appellant’s prolonged bed rest were directly related to his right knee injury. He believed that

5

appellant’s right quadriceps tendon tear was a direct result of appellant’s previously sustained
left knee injuries. Dr. Salob attached multiple scientific, peer reviewed articles discussing how
unloading a limb causes atrophy and decreases the injury tolerance of the musculoskeletal
system.
By decision dated August 2, 2010, OWCP denied appellant’s claim on the grounds of
insufficient medical evidence establishing that he developed a right knee condition as a result of
his accepted November 30, 2002 left knee injury. It found that the weight of the medical
evidence was with Dr. Snyder’s impartial medical examiner report, which found that appellant’s
quadriceps tendon tear and right knee condition were not causally related to his accepted left
knee injury.
LEGAL PRECEDENT
It is an accepted principle of workers’ compensation law that, when the primary injury is
shown to have arisen out of and in the course of employment, every natural consequence that
flows from the injury is deemed to arise out of the employment, unless it is the result of an
independent, intervening cause attributable to the employee’s own intentional conduct.4 The
Board has held that the subsequent progression of an employment-related condition “remains
compensable so long as the worsening is not shown to have been produced by an independent
nonindustrial cause.”5 If a member weakened by an employment injury contributes to a later fall
or other injury, the subsequent injury will be compensable as a consequential injury, if the
further medical complication flows from the compensable injury, i.e., “so long as it is clear that
the real operative factor is the progression of the compensable injury, with an exertion that in
itself would not be unreasonable in the circumstances.”6
A claimant bears the burden of proof to establish a claim for consequential injury. As
part of this burden, he must present rationalized medical opinion evidence, based on a complete
medical and factual background, establishing causal relationship.7 Rationalized medical opinion
evidence is medical evidence, with stated reasons of a physician, on whether there is a causal
relationship between the employee’s diagnosed condition and the specified employment factors
or incident.8 The opinion of the physician must be based on a complete factual and medical
background of the employee, must be one of reasonable medical certainty and must be supported
by medical rationale explaining the nature of the relationship between the diagnosed condition
and the specific employment factors identified by the employee.9

4

Clement Jay After Buffalo, 45 ECAB 707, 715 (1994); John R. Knox, 42 ECAB 193, 196 (1990).

5

Raymond A. Nester, 50 ECAB 173, 175 (1998); Robert W. Meeson, 44 ECAB 834, 839 (1993).

6

S.M., 58 ECAB 166 (2006); Raymond A. Nester, supra note 5.

7

Jennifer Atkerson, 55 ECAB 317 (2004); R.C., Docket No. 10-1789 (issued April 22, 2001).

8

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

9

B.B., 59 ECAB 234 (2007); D.S., Docket No. 09-860 (issued November 2, 2009).

6

If there is a disagreement between the physician making the examination for the United
States and the physician of an employee, the Secretary shall appoint a third physician (known as
a referee physician or impartial medical specialist) who shall make an examination.10 In cases
where OWCP has referred appellant to an impartial medical examiner to resolve a conflict in the
medical evidence, the opinion of such specialist, if sufficiently well rationalized and based upon
a proper factual background, must be given special weight.11
ANALYSIS
Appellant alleges that on June 29, 2007 he sustained a right knee quadriceps tendon tear
as a consequence of his accepted November 30, 2002 injury. Dr. Salob, appellant’s attending
physician, opined that appellant’s right knee condition was directly related to his accepted left
knee condition. Dr. Hutter, an OWCP referral physician, determined that appellant’s right knee
condition was due to a degenerative condition and was not causally related to appellant’s
November 30, 2002 left knee injury. OWCP found a conflict of medical opinion regarding
whether appellant’s right knee condition resulted from the November 30, 2002 left knee injury.
It referred appellant to Dr. Snyder, a Board-certified orthopedic surgeon, selected as the impartial
medical examiner, pursuant to 5 U.S.C. § 8123(a).
In a November 3, 2009 report, Dr. Snyder reviewed the medical evidence of record,
examined appellant and found that his quadriceps tendon tears were not causally related to the
November 30, 2002 left knee injury. On examination of the right knee, he observed full
extension and flexion to 130 degrees with no redness and swelling. The right knee was stable to
varus valgus stress and anterior posterior stress. The examination of appellant’s left knee
revealed full extension and flexion to 150 degrees, no swelling, no redness and no instability to
varus valgus stress or anterior posterior stress. Dr. Snyder further reported that there was no
evidence in the immediate medical record after the November 30, 2002 employment injury to
establish a quadriceps tendon injury. He explained that the significant time interval from the
injury date and the first record of a quadriceps tendon tear of the left knee was a compelling
argument against causal relationship because the condition should have become immediately
symptomatic. Dr. Snyder opined that the bilateral tendon ruptures in 2007 resulted from
appellant’s preexisting gout, which caused a degeneration of his quadriceps tendon and
spontaneous ruptures.
The Board finds that the special weight of the medical evidence rests with the opinion of
Dr. Snyder. A reasoned opinion from a referee examiner is entitled to special weight.12 The
Board finds that Dr. Snyder provided a well-rationalized opinion based on a complete factual
background, review of the statement of accepted facts and the medical record and findings on
physical examination. Dr. Snyder found that appellant did not sustain a right knee condition as a

10

5 U.S.C. § 8123(a); see R.S., Docket No. 10-1704 (issued May 13, 2011); S.T., Docket No. 08-1675 (issued
May 4, 2009).
11

Gloria J. Godfrey, 52 ECAB 486 (2001); B.P., Docket No. 08-1457 (issued February 2, 2009).

12

Id.

7

result of his November 30, 2002 employment injury. His opinion is entitled to special weight
and represents the weight of the medical evidence.
The medical evidence appellant subsequently submitted is insufficient to overcome the
weight accorded Dr. Snyder regarding whether appellant sustained a right knee condition as a
consequence of the November 30, 2002 employment injury. In a March 26, 2009 report,
Dr. Salob reiterated his prior opinion that appellant’s right knee condition was directly related to
his left knee injury because of the additional stress and weight put on his right leg. Reports from
a physician who was on one side of a medical conflict that an impartial specialist resolved, are
generally insufficient to overcome the weight accorded to the report of the impartial medical
examiner or to create a new conflict.13 As appellant has failed to provide rationalized medical
opinion evidence establishing that he sustained a consequential right knee injury as a result of his
left knee condition, he has failed to meet his burden of proof in this case.14
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to establish that he sustained a right knee
condition as a consequence of his November 30, 2002 left knee injury.

13

I.J., supra note 8; Barbara J. Warren, 51 ECAB 413 (2000).

14

See R.S., supra note 10; C.S., Docket No. 10-214 (issued October 5, 2010).

8

ORDER
IT IS HEREBY ORDERED THAT the August 2, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 1, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

